Citation Nr: 0504722	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  00-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for plantar warts of 
the right foot.

2.  Entitlement to service connection for plantar warts of 
the left foot.

3.  Basic eligibility for nonservice-connected disability 
pension benefits.

4.  Entitlement to an effective date earlier than August 29, 
2000 for the award of a total rating due to unemployability 
caused by service-connected disability (TDIU).

5.  Entitlement to a higher rating for herniated disc L5-S1 
with mild herniated disc L4-5 and L3-4, including bilateral 
sciatica symptoms, currently rated 60 percent from August 29, 
2000, and rated 20 percent prior thereto, including 
entitlement to an earlier effective date for the 60 percent 
disability evaluation.




REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty in the Army from 
September 1988 to May 1988, from April 1989 to October 1990, 
and From January 1991 to February 1991.  Service personnel 
records also indicate that the veteran had service in the 
United States Army Reserve (USAR).    

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Montgomery, Alabama, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  It 
has a complex procedural history.

A June 1999 rating decision, of which the veteran was 
informed by letter dated June 29, 1999, continue the 20 
percent disability evaluation for the veteran's service-
connected back disability.  An August 2000 rating decision, 
of which the veteran was informed by letter dated October 12, 
2000, denied the veteran's claim for TDIU.  The RO accepted a 
letter, received on October 20, 2000, as a notice of 
disagreement (NOD) with the denial of TDIU, and issued a 
statement of the case (SOC) concerning the denial of TDIU on 
November 6, 2000.  The veteran's VA Form 9 was received on 
November 13, 2000, thus perfecting the appeal from the denial 
of TDIU.

In August 2001, the Board remanded to the RO the issues of 
(1) Entitlement to an increased rating for service connected 
herniated disk, L5-S1, with mild herniated disk, L4-5 and L3- 
4, currently evaluated as 20 percent disabling, and (2) 
Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.  
The Board stated that the increased rating claim was before 
the Board because the veteran filed a statement that must be 
construed as a claim for an increased evaluation for his 
service-connected herniated disks in August 2000; the RO 
confirmed his 20 percent evaluation in the rating decision on 
appeal without specifically adjudicating the increased rating 
claim; and the rating for the service-connected back disorder 
is clearly relevant to the schedular criteria for TDIU, 
citing 38 C.F.R. § 4.16(a). The Board noted that the veteran 
had only one service-connected disability, which he had 
alleged was worse than currently evaluated and that, in 
filing his NOD and substantive appeal, he had clearly 
disagreed with the continuation of his 20 percent rating for 
the sole service-connected disability.  Thus, two issues are 
before the Board on appeal from the August 2000 rating 
decision: the continuation of the evaluation of the service-
connected back disability and the denial of TDIU.

Subsequently, the veteran appealed the February 2003 rating 
decision that:  (1) denied service connection for plantar 
warts, left foot: (2) denied service connection for plantar 
warts, right foot; (3) denied service connection for anxiety 
claimed as depression; (4) found the issue of entitlement to 
pension benefits was moot, due to the grant of a TDIU rating; 
(5) increased the evaluation of the service-connected back 
disability to 60 percent, effective from August 29, 2000; (6) 
granted TDIU, effective from August 29, 2000; and (7) 
established basic eligibility for Dependents' Educational 
Assistance, effective from August 29, 2000.  The veteran was 
informed of these actions by a letter dated March 31, 2003.

By a letter dated May 16, 2003, the veteran's attorney filed 
a NOD "on all issues to your office's March 31, 2003 Ratings 
Decision."  He specifically disagreed with the denial of 
service connection for plantar warts of the right and left 
foot.  He asserted that he was entitled to an earlier 
effective date for the TDIU rating and for the "service-
connected back condition."  He also disagreed with the 
decision that entitlement to pension benefits was moot, on 
the basis that he was entitled to pension benefits prior to 
the grant of the TDIU rating.

On March 26, 2004, the RO issued a SOC on the issues of: (1) 
service connection for plantar warts of the left foot; (2) 
service connection for plantar warts of the right foot; (3) 
entitlement to an effective date earlier than August 29, 
2000, for TDIU; and (4) entitlement to non-service connected 
pension benefits.  On April 21, 2004, the RO received a VA 
Form 9 from the appellant, indicating that all these issues 
were appealed, thus perfecting the appeal as to those four 
issues listed on the SOC.  The attorney also noted that the 
SOC did not include the issues of service connection for 
depression and "an earlier effective date for [the] service-
connected back condition."  

On August 2, 2004, the RO issued a SOC concerning the issue 
of service connection for anxiety claimed as depression, as 
secondary to the service-connected back disability.  A rating 
decision of September 13, 2004, granted service connection 
for depression claimed as post-traumatic stress disorder, and 
assigned a 50 percent disability evaluation from September 2, 
2003.  The veteran was so informed by a letter dated the 
following day.  As service connection has been granted for 
the claimed psychiatric disability, that issue is not before 
the Board on appeal.  

The Board acknowledges that the veteran's attorney, after the 
assignment of the 60 percent disability evaluation for the 
veteran's back disability, filed a notice of disagreement 
with the effective date of the assignment of the 60 percent 
rating.  As noted above, however, the question of the rating 
to be assigned for the back disability has been on appeal 
from the August 2000 rating decision.  Consequently, the 
issue concerning the evaluation of the service-connected back 
disability has been listed on the first page and a SOC will 
be issued concerning the effective date of the 60 percent 
evaluation.

In an April 2002 statement, the veteran raised a claim of 
entitlement to service connection for left leg condition on a 
direct basis or as secondary to service-connected lumbar 
disability.  This issue is referred to the RO for appropriate 
action. 

The issues listed on the first page are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part. 


REMAND

This case must be returned to the RO for initial 
consideration of the additional evidence submitted/obtained 
since the issuance of the February 2003 and March 2004 
supplemental statements of the case (SSOCs), including 
service medical records associated with the veteran's claims 
folder in November 2004.  A waiver of RO consideration of 
this evidence is not of record.  Consequently, it must be 
referred to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304 (2004).
  
The veteran's claims file contains statements dated in 
February 1992 and January 1996 that indicate he applied for 
benefits from the Social Security Administration (SSA).  The 
United States Court of Appeals for Veterans Claims (CAVC) has 
held that where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision could possibly contain relevant evidence and 
are often needed by the VA for evaluation of pending claims, 
and must be obtained.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, the medical records from SSA 
pertaining to any original or continuing award of disability 
benefits should be requested and associated with the claims 
file.

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Based upon evidence of complaints of plantar warts 
contained in the veteran's service medical records and a 
current diagnosis of painful plantar warts in a December 2002 
VA examination report, the Board finds that it must obtain a 
medical examination in order to identify the current nature 
and extent of the veteran's claimed disabilities of plantar 
warts of the right foot and plantar warts of the left foot.  

Concerning the evaluation of the veteran's back disability, 
the Board notes that AB v. Brown, 6 Vet. App. 35 (1993), 
states that where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  Under the former rating 
criteria, 60 percent was the highest disability evaluation 
for intervertebral disc syndrome.  The current general rating 
formula for rating diseases and injuries of the spine 
provides for rating any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately under an appropriate 
diagnostic code.  Consequently, there is a possible basis for 
the assignment of a disability evaluation higher than 60 
percent.  Moreover, as noted above, although the veteran's 
attorney has not expressed disagreement with the current 60 
percent disability evaluation, he has asserted that the 60 
percent rating should have been effective earlier than August 
29, 2000.   In Manlincon v. West, 12 Vet. App. 238 (1999), 
the United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that when an appellant files a timely NOD and 
there is no SOC issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of a SOC.

During the pendency of the veteran's appeal, the criteria for 
back disabilities were revised.  The veteran's lumbar 
disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  See 38 C.F.R. Part 4 § 4.71a, Diagnostic Code 
5293 (2003).  The criteria regarding the evaluation of 
intervertebral disc syndrome were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,349 (Aug. 22, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  The Board acknowledges 
that the veteran was not notified of the change in criteria 
for this revision.  

The Schedule for rating disabilities of the spine was again 
revised effective September 26, 2003, including the criteria 
for evaluation of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003).  The Board acknowledges 
that the veteran was notified of the change in criteria for 
this revision in a supplemental statement of the case issued 
by the RO in February 2003.  An additional and final revision 
dated in June 2004 (effective from September 26, 2003) adds 
two notes to the criteria for rating intervertebral disc 
syndrome under 38 CFR 4.71a.  See 69 Fed. Reg. 32,449 (June 
10, 2004).   

The Board notes that the veteran last had a VA examination in 
December 2002.  As the rating criteria have been amended 
since the last examination, the Board finds that a current 
examination is necessary to determine the appropriate 
evaluation for the veteran's service-connected lumbar 
disability.  VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004).   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should request all records 
that document the veteran's claimed 
lumbar, foot, and psychiatric 
disabilities from the Social Security 
Administration.  If no records can be 
found, the RO should indicate whether the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

2.  The RO is to furnish the veteran and 
his representative with an SOC pertaining 
to the NOD from the assignment of a 60 
percent disability evaluation for 
herniated disc L5-S1 with mild herniated 
disc L4-5 and L3-4 including bilateral 
sciatica symptoms, prior to August 29, 
2000.  The RO should also advise the 
veteran and his representative of the 
statutory period of time within which the 
veteran must furnish VA with a 
substantive appeal on this issue, in 
order to perfect his appeal as to the 
effective date issue.

3.  The RO should obtain any additional 
treatment records for the veteran's 
claimed plantar wart and service-
connected lumbar disabilities from the VA 
Medical Center in Montgomery, Alabama for 
the time period from June 2003 to the 
present.

4.  The RO should schedule the veteran 
for a VA examination to determine whether 
he currently has plantar warts of either 
or both feet and whether plantar warts on 
either foot were incurred in or 
aggravated by active service.  For each 
diagnosis made, the examiner should 
review the veteran's claims file and 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
condition was incurred in or aggravated 
by service.  For any diagnosed plantar 
warts on the veteran's right and/or left 
foot that pre-existed service, the 
examiner should determine whether it was 
aggravated in service.  In so doing, the 
examiner should offer an opinion as to 
whether such disability increased in 
severity during service and, if so, 
whether or not such increase was due to 
the natural progress of the disease.  The 
claims folder should be made available to 
the examiner for review.    


5.  The RO should also schedule the 
veteran for a VA examination to show the 
nature and extent of his current service-
connected lumbar disability.  The 
examiner should describe and evaluate all 
chronic orthopedic and neurologic 
symptomatology due to the veteran's 
service-connected lumbar disability.  Any 
necessary related studies; including 
neurologic or X-ray studies as well as 
range of motion testing in degrees, 
should be done.  The claims folder should 
be made available to the examiner.  

6.  The RO should then readjudicate the 
veteran's claim for entitlement to an 
increased evaluation for residuals of 
herniated disc L5-S1 with mild herniated 
disc L4-5 and L3-4 including bilateral 
sciatica symptoms, to include 
consideration of the old and amended 
versions of the Schedule for rating 
disabilities of the spine under 38 C.F.R. 
§ 4.71a, effective from September 26, 
2003.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002); 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).  The RO should 
also readjudicate the veteran's claims 
for entitlement to service connection for 
plantar warts of the right foot; 
entitlement to service connection for 
plantar warts of the left foot; basic 
eligibility for nonservice-connected 
disability pension benefits; and 
entitlement to TDIU rating prior to 
August 29, 2000.  If the claims remain 
denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims since February 2003 (for the 
veteran's claim for entitlement to an 
increased evaluation for his service-
connected lumbar disability) and since 
March 2004 (for the veteran's claims for 
entitlement to service connection for 
plantar warts of the right and left foot; 
basic eligibility for nonservice-
connected disability pension benefits; 
and entitlement to TDIU rating, prior to 
August 29, 2000).  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




